        Case 1:18-cv-12485-NMG Document 63 Filed 07/02/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

KAPPA ALPHA THETA FRATERNITY,
INC.; KAPPA KAPPA GAMMA
FRATERNITY; SIGMA CHI, SIGMA
ALPHA EPSILON; SIGMA ALPHA
EPSILON—MASSACHUSETTS
GAMMA; JOHN DOE 1; JOHN DOE 2;
JOHN DOE 3,
                                                       Civil Action No. 18-cv-12485-NMG
              Plaintiffs,

      v.

HARVARD UNIVERSITY; PRESIDENT,
AND FELLOWS OF HARVARD
COLLEGE (HARVARD
CORPORATION),

              Defendant.



        HARVARD’S RESPONSE TO PLAINTIFFS’ MOTION TO MODIFY
                 THE SCHEDULING ORDER (ECF No. 56)

       Defendant President and Fellows of Harvard College (“Harvard”) has rescinded the

Policy that Plaintiffs seek to enjoin through this litigation and has moved to dismiss this case

as moot. ECF Nos. 59, 60. Harvard submits that there is no need to enter a case scheduling

order at this time, and that it makes more sense for the parties to jointly propose a better

tailored schedule once the Court resolves what remains of this case, if anything. Indeed, the

schedule that Plaintiffs seek to “modify” was proposed by the parties but has not been

entered by the Court. Accordingly, the Court need not definitively set a new schedule at this

point. Harvard further states:

       1.     The parties proposed the case schedule in their Joint Statement on September

27, 2019 (ECF No. 43), well before the COVID-19 pandemic, which has materially affected
            Case 1:18-cv-12485-NMG Document 63 Filed 07/02/20 Page 2 of 4



    the parties’ ability to propound and respond to discovery.

            2.    The pandemic has had significant and disruptive impacts on Harvard, requiring

    it to, among other things, transition to remote learning in the spring semester and develop

    plans for the fall semester that account for the virus. These impacts have significantly

    complicated and disrupted Harvard’s ability to provide discovery to Plaintiffs and will

    continue to do so if discovery proceeds.1

            3.    Plaintiffs’ Motion to Modify assumes that the Policy will remain in effect and

    proposes a schedule accordingly. In discussions leading up to that Motion, Harvard

    requested a lengthier fact discovery period, and further adjustments to the remaining dates to

    accommodate it. Plaintiffs stated that they would agree to Harvard’s proposed schedule if

    Harvard would suspend the Policy. Although Harvard was not able to agree at that time, the

    Supreme Court has now issued its decision in Bostock v. Clayton County, No. 17-1618 (U.S.

    Jun 15, 2020), and Harvard has not just suspended but rescinded the Policy. Plaintiffs’

    primary objection to the longer discovery period Harvard seeks—the continued existence of

    the Policy—therefore has lost any force.

            4.    In light of Harvard’s withdrawal of the Policy and its pending Motion to

    Dismiss, Harvard submits that the schedule may be extended provisionally as Plaintiffs

    request (so that it is clear that the discovery period has not closed), but that the dates

    Plaintiffs have proposed should not be set as the final case management schedule. Rather,

    the parties should meet and confer on a revised case management schedule if necessary



1
  Contrary to Plaintiffs’ suggestion, Plaintiffs’ document production is not “complete.” Motion
at ¶ 3. The organizational Plaintiffs refused to produce documents in response to several of
Harvard’s first document requests pending a meet and confer, which has not yet occurred. Were
this case to proceed, Harvard reserves the right to propound discovery on the John Doe plaintiffs
and to propound additional discovery on the organizational Plaintiffs.

                                                       2
        Case 1:18-cv-12485-NMG Document 63 Filed 07/02/20 Page 3 of 4



following the Court’s resolution of Harvard’s Motion to Dismiss.

      For the foregoing reasons, Harvard agrees that the case schedule may be extended

provisionally as proposed by Plaintiffs, but requests that the Court reserve decision on final

modifications to the schedule until after it resolves the pending motions based on Harvard’s

decision to rescind the Policy and the parties are able to meet and confer in light of that

development.



Dated: July 2, 2020                          Respectfully submitted,
                                             PRESIDENT AND FELLOWS OF
                                             HARVARD COLLEGE

                                             By its attorneys,


                                              /s/ Roberto M. Braceras___________
                                             Roberto M. Braceras (BBO# 566816)
                                             Michael K. Murray (BBO# 563804)
                                             Edwina B. Clarke (BBO# 699702)
                                             Martin C. Topol (BBO# 696020)
                                             GOODWIN PROCTER LLP
                                             100 Northern Avenue
                                             Boston, Massachusetts 02210
                                             Tel.: +1 617 570 1000
                                             rbraceras@goodwinlaw.com
                                             mmurray@goodwinlaw.com
                                             eclarke@goodwinlaw.com
                                             mtopol@goodwinlaw.com

                                             William M. Jay (pro hac vice)
                                             GOODWIN PROCTER LLP
                                             1900 N Street, NW
                                             Washington, DC 20036
                                             Tel.: +1 202 346 4000
                                             wjay@goodwinlaw.com




                                                  3
         Case 1:18-cv-12485-NMG Document 63 Filed 07/02/20 Page 4 of 4



                               CERTIFICATE OF SERVICE

   I, Roberto M. Braceras, hereby certify that on July 2, 2020, a true copy of the foregoing

Response was served by CM/ECF upon all other counsel of record in this action.


July 2, 2020                                                /s/ Roberto M. Braceras
                                                            Roberto M. Braceras




                                                 4
